
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1426
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2010
			Ms. McCollum (for
			 herself and Mr. Ellison) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the Government of the Republic of
		  Rwanda and President Paul Kagame to immediately release human rights lawyer
		  Professor Peter Erlinder from jail and allow him to return to the United
		  States.
	
	
		Whereas the Constitution of Rwanda, adopted on May 26,
			 2003, states that Rwanda is “Resolved to build a State governed by the rule of
			 law, based on respect for fundamental human rights, pluralistic democracy,
			 equitable power sharing, tolerance and resolution of issues through
			 dialogue”;
		Whereas there is an increasing pattern of restrictions of
			 free expression in Rwanda ahead of the August presidential elections, including
			 the denial of a work visa to a senior Human Rights Watch researcher and the
			 crackdown of opposition members and journalists;
		Whereas the United States Government has provided over
			 $1,034,000,000 billion in United States taxpayer-funded foreign assistance to
			 Rwanda since 2000, and an additional $240,200,000 is proposed in the
			 President’s fiscal year 2011 budget;
		Whereas Peter Erlinder is a law professor at William
			 Mitchell College of Law in Saint Paul, Minnesota, and has served as a lead
			 defense attorney for the United Nationals International Criminal Tribunal for
			 Rwanda in Arusha, Tanzania;
		Whereas Peter Erlinder was arrested on May 28, 2010, in
			 Kigali, Rwanda, and is currently being detained at Kicukiro Prison on charges
			 of “genocide ideology” based in part upon legal arguments made during his work
			 as a defense attorney at the United Nations International Criminal Tribunal for
			 Rwanda; and
		Whereas United States Department of State Spokesman P.J.
			 Crowley announced on June 3, 2010, that the United States Government was
			 pressing the Government of Rwanda to “resolve this case quickly” and that the
			 Department of State hoped for Peter Erlinder’s release on “compassionate
			 grounds”: Now, therefore, be it
		
	
		That the House of Representatives urges the
			 Government of the Republic of Rwanda and President Paul Kagame to immediately
			 release Professor Peter Erlinder from jail and allow him to return to the
			 United States.
		
